DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Pre-amendment
The present office action is made in response the pre-amendment filed by applicant on 4/20/2020. It is noted that in the pre-amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has canceled claims 1-20 and added a new set of claims, i.e., claims 21-38 into the application. There is not any claim being amended. As amended and newly-added, the pending claims are claims 21-38.
Election/Restrictions
In response to the Election/Restriction mailed to applicant on 1/25/2022, applicant has made an election of Species I without traverse in the Election filed on 3/14/2022. 
As a result of applicant’s election, claims 21-33 are examined in the present office action, and claims 34-38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. It is noted that there is not any allowable generic or linking claim. 
Drawings
The drawings contain six sheets of figures 1-5, 6a-6d and 7 were received on 4/17/2020.  These drawings are approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities. In paragraph [0001]: on line 2 of the paragraph, “2017, which” should be changed to --2017, now U.S. Patent No. 10,627,859, which--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “a mobile device” as recited in present claim 21; and
b) “a flash unit” as recited in each of present claim 25 and 31-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structure of the case as recited in the features thereof “A case for … the case” (lines 1-10). In other words, it is unclear if applicant intend to claim a case or a combination having a case and a mobile device. Applicant should note that the feature thereof “wherein the insert … in the case” appeared on lines 9-10 of the claim is directed to an arrangement of the case on the mobile device. With that feature recited on lines 9-10 of the claim then the case cannot comprise “the insert… the case” . The examiner is of opinion that the terms “A case for a mobile device, the mobile device including a camera lens, the case comprising:” appeared on lines 1-2 of the claim should be changed to –A 
Second, the claim is indefinite because it is unclear about the structure of the case  or the combination of a case and a mobile device due to the use of term of “when” in the claim, see each of lines 4, 7 and 10. Applicant should note that the term "when" renders the claim indefinite because it is unclear whether the limitation(s) following such term are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of examination, the claim is understood as a combination of a case and a mobile device wherein the mobile device including a camera having a lens and a case having a jacket and an insert wherein the jacket having an opening, the insert having an aperture and being arranged in the opening of the jacket and the case cover the mobile device in which the insert is configured to surround the lens of the camera.
b) Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the inconsistence of the claimed language, see the flash unit recited on lines 1-3. In particular, while the claim recites that the camera has a flash unit on lines 1-2; however, the claim recites that mobile device has the flash unit.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-33, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-26 of U.S. Patent No.9,720,442. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 21-33 are read from features recited in Patent claims 9-26.
In particular, the features recited in present claims 21-22 are read from features recited in Patent claim 9; the features recited in present claim 23 are read from features recited in Patent claim 12; the features recited in present claims 24-25 are read from features recited in Patent claim 13; the features recited in present claim 26 are read from features recited in Patent claim 14; the features recited in present claim 27 are read from features recited in Patent claim 18; the features recited in present claim 28 are read from features recited in Patent claim 20; the features recited in present claim 29 are read from features recited in Patent claim 23; the features recited in present claim 30 are read from features recited in Patent claim 22; and the features recited in present claims 31-33 are read from features recited in Patent claims 24 and 15-16.
Regarding to the feature that the insert is attached to the jacket when the packet is separate from the mobile device as recited in present claim 21, such feature is directed to a method step for attaching the insert to the jacket and is not germane to the issue of patentability of the device itself. Therefore, the feature that the insert is attached when the jacket is separate from the mobile device is not given a patentable weight.
Claims 21-22, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,627,859. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 21-22 are read from features recited in Patent claim 17.
Regarding to the feature that the insert is attached to the jacket when the packet is separate from the mobile device as recited in present claim 21, such feature is directed to a method step for attaching the insert to the jacket and is not germane to the issue of patentability of the device itself. Therefore, the feature that the insert is attached when the jacket is separate from the mobile device is not given a patentable weight.
Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


19.	Claims 21, 26,  and 28, as best as understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vandemoere et al (US Patent No. 4,901,097). 

a) Regarding to the present claim 21, the combination (1) as described in columns 2-3 and shown in figs. 1-2 comprises the following features:
a1) a mobile device including a camera (3) having a lens (7);
a2) a case comprises:
a21) a jacket (9) which is separate and removable from the mobile device wherein the jacket includes an opening (11) and being configured for covering a portion of an outer surface of the mobile device when the mobile device is arranged in the case; and 
a22) an insert (25) which is arranged in the opening (11) wherein the insert comprising an inner surface defining an aperture (27) and being attached to the jacket (9) and is configured to surround the lens (7) of the camera of the mobile device so that the lens is exposed by the aperture of the insert when the mobile device is arranged in the case.
b) Regarding to the features recited in present claim 26, it is noted that the inner surface of the aperture (27) has a flat configuration.
c) Regarding to the features recited in present claim 28, it is noted that the insert (25) is in the form of a film layer. It is noted that while the claim recites a film layer; however, there is not any limitation related to the so-called “film layer” being provided. The insert (25) appeared as a paper-carboard sheet.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

21.	Claims 22-24, as best as understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandemoere et al in view of Chinzei et al (US Patent No. 5,166,719).
Vandemoere et al discloses a combination having a mobile device and a case wherein the case comprises a jacket (9) and an insert (25). It is noted that Vandemoere et al does not positively mentions about the color of the insert (25).
However, an insert for an optical device having a lens wherein the insert has a predominantly neutral in a gray scale is disclosed in the art as can be seen in the lens cushion/protection provided by Chinzei et al. In particular, Chinzei et al discloses an optical device having a lens cushion/protection (8) comprises a cylinder portion (9) with a flange portion (10) and a ring cover (13) has a gray color, see column 3. Thus, it would have been obvious to one skilled in the art at the time the invention was made to use a neutral color including a gray color as suggested by Chinzei et al for the lens shade (25) for the purpose of protecting the lens and to shading the unwanted/flared light. 
Regarding to the features of present claim 24, since the color of the combined product is gray thus the lens shade (25) with gray color of the combined product is obviously absorptive, in terms of a reflection of light by the inner surface due to the same color as recited in present claims 22-23.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872